  1:19-cv-01446-DCC-SVH      Date Filed 06/02/20   Entry Number 27   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

Patrick Adams, a South Carolina )
Department      of     Corrections )          C/A No.: 1:19-1446-DCC-SVH
Inmate,                            )
                                   )
            Plaintiff,             )
                                   )
      v.                           )                     ORDER
                                   )
Charles F. Way, MD, and )
alternatively the South Carolina )
Department of Corrections,         )
                                   )
            Defendants.            )
                                   )

      This matter is before the Court pursuant to a motion [ECF No. 26] filed

by the Defendants requesting leave to depose the Plaintiff, an inmate

incarcerated in a South Carolina Department of Corrections prison, remotely.

Federal Rule of Civil Procedure 30(a)(2)(B) requires a party to obtain leave of

court to depose a prisoner and instructs this Court to grant that leave when

the requested deposition is consistent with Federal Rules of Civil Procedure

26(b)(1) and (2). Because the Plaintiff is a party to this lawsuit, the Defendants

request meets these requirements, and this Court grants the Defendants leave

to depose the Plaintiff and orders that SCDC provide a means of allowing the

deposition to proceed.

      In addition, given the unique risk and challenge posed by the COVID-19

pandemic, the Court grants the Defendants request that they be allowed to

                                        1
  1:19-cv-01446-DCC-SVH    Date Filed 06/02/20   Entry Number 27   Page 2 of 2




depose the Plaintiff remotely and asks that SCDC work with the parties to

accommodate a remote deposition of the Plaintiff.

     IT IS SO ORDERED.



June 2, 2020                              Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
